07/30/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0306


                                        DA 20-0306
                                    _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                            ORDER

PAMELA JO POLEJEWSKI,

            Defendant and Appellant.
                                    _________________


       On July 30, 2020, this Court rejected Appellant’s opening brief and ordered it to
be resubmitted electronically within ten (10) days upon determining the brief did not
contain a table of authorities with references to the pages of the brief where they are cited
as required by M. R. App. P. 12(1)(a). In light of the expedited briefing schedule
previously ordered by this Court on June 30, 2020,
       IT IS ORDERED that the Appellee’s response brief is DUE twenty-one (21) days
from when Appellant’s revised brief is filed;
       IT IS FURTHER ORDERED that the Appellant’s reply brief is DUE ten (10) days
from when the Appellee’s response brief is filed.
       The Clerk is directed to provide a true copy of this Order to all parties of record.




                                                                                Electronically signed by:
                                                                                 James Jeremiah Shea
                                                                           Justice, Montana Supreme Court
                                                                                      July 30 2020